                                                     LAW OFFICES OF

                                               JEFFREY LICHTMAN
                                                    II EAST 44 TH STREET

                                                         SUITE 501

                                                NEW YORK , NEW YORK 10017

JEFFREY LICHTMAN                                  www.jeffreylichtman.com
                                                                                                  PH : (212) 581-1001
JEFFREY EINHORN
                                                                                                   FX : (212) 581-4999
JASON GOLDMAN



                                                         July 8, 2021

         BYECF
         Hon. Joan M. Azrack
         United States District Judge
         Eastern District of New York
         100 Federal Plaza, COUliroom 1030
         Central Islip, New York 11722

                   Re: United States v. Vincent Trimarco, Jr., 17 CR 583 (JMA)

         Dear Judge Azrack:

                I am writing to alert the Court to an impediment which as arisen regarding my continued
        representation of Vincent Trimarco and to respectfully request the Court's intervention in
        resolving this issue. In June, I was notified by Mr. Trimarco that I was immediately terminated
        from representing him, asked to stop working on his case, and advised that I was replaced by
        attorney Robeli Del Col. Correspondence with Mr. Del Col has confirmed Mr. Trimarco's
        intentions. I have since emailed Mr. Del Col to remind him of the July 22 due date for the
        defendanl's senlencing submission and lo ask when' his nolil:e of appearance and substitution of
        counsel would be filed, to which I have received no response. With the deadline for this
        submission and Mr. Trimarco's sentencing approaching, a virtual conference is respectfully
        requested so that the issue of my continued representation of Mr. Trimarco may be resolved
        without further delay.

                   Thank you for the Court's consideration on this matter


                                                         Respectfully submitted,



                                                         Jeffrey Lichtman


        cc:        AUSA Catherine Mirabile (by ECF)
                   Robert Del Cole, Esq. (by email)
                   Vincent Trimarco (by email)
